DETAILED ACTION
Status of the Claims
1.	Claims 1 and 6 are pending.
Status of the Rejections
2.	Rejection of claims 1-5 anticipated by Matsuo et al. is in moot in view of amendments to claim. New grounds of rejection is as follow: 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US 2007/0052862).
Claim 1. Matsuo et al. teach a gas sensor ([0085] and Fig 1) comprising: 
a sensor element (detection element 4; [0087]);
 	a plurality of element pads formed on a rear end portion of the sensor element (electrode terminal sections 30, 31, 32, 34 and 36 on rear end portion of the detection element; see [0088] and Fig 2); and 
a plurality of contact members configured to hold the rear end portion of the sensor element and be electrically connected respectively to the plurality of element pads (lead frames 11 and second lead frame 211 configured to hold the rear end portion of the detection element 4 and be electrically connected respectively to the plurality of electrode terminal sections; [0129] and Fig 6),
wherein, among three contact members of the contact members, one of the three contact members that is disposed in a middle (the second lead frame 211, among three lead frames 11, corresponds to electrode terminal section 31; [0129][0102], thus it is disposed in the middle) and has smaller width than other contact members (the second lead frame 211 has width W2 of 0.8 mm; [0123] compared to lead frame 11 of having width W1 of 1.1 mm; [0112] and Fig 3).  
 Matsuo et al. teach the width of the second lead frame is 0.8 mm; [0123] which is from 0.4X1.1mm to 0.9X1.1mm of lead frame 11 width W1 of 1.1 mm; [0112] and Fig 3).  Matsuo et al. do not teach the width of second lead frame/smaller width is from 0.4 times to 0.6 times a width of the other contact members. However, Matsuo et al. teach the lead frame is constructed of smaller width and thickness such that it makes good connection with the detection element [0161], therefore the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II. B). As indicated in applicants Fig 4, Table 1, the ratio width of smaller contact member to width of outer contact member for 80% (0.8) vs 60% (0.6) yielded same judgement results, thus no new or unexpected results were obtained for width of smaller contact member.

Allowable Subject Matter
Claim 6 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Matsuo et al. teach a gas sensor element comprising a second lead frame 211, among three lead frames 11, corresponds to electrode terminal section 31 [0129][0102], the second lead frame 211 has width W2 of 0.8 mm; [0123] and lead frame 11 has width W1 of 1.1 mm; [0112] and Fig 3. Matsuo et al. do not explicitly teach the smaller width of the at least one contact member is from 0.121 times to 0.273 times a width of the sensor element. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759